Citation Nr: 0919575	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-09 086	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA 
notice requirements applied to all elements of a claim.  A 
review of the record shows the Veteran was provided VCAA 
notice in March 2007.  He was also notified that the VCAA 
requirements applied to all elements of a claim in 
March 2007.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the Veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4).  The Court has held the types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include credible evidence of continuity 
and symptomatology such as pain or other symptoms capable of 
lay observation.  See McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).

In this case, the Veteran asserts that, although he was never 
treated while serving in the Army, his bilateral hearing loss 
and tinnitus are a result of combat during World War II.  He 
reported that he was exposed to 155 Howitzers on a number of 
occasions while serving in the European theater.  The 
Veteran's Enlisted Record and Report of Separation shows that 
he served as a gun crewman on medium artillery and that he 
became a qualified marksman.  He received a European African 
Middle Eastern Campaign medal, three Bronze stars and a World 
War II Victory Ribbon.  The Veteran's service treatment 
records show no report of treatment for hearing loss or 
tinnitus and his separation and induction physicals show no 
hearing loss or tinnitus.  

The Veteran's statements that he was exposed to loud noises 
when he served in combat during World War II are credible.  
Where, as here, the Veteran's statements have shown that his 
current disability may be associated with the in-service 
event and there is insufficient evidence to make a decision 
on the claim, the VA must provide an examination of the 
Veteran.  McClendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiology examination.  All indicated 
tests and studies are to be performed, 
and a comprehensive recreational, and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Audio Examination, revised on October 10, 
2008.  The examiner should determine the 
current state of the Veteran's hearing 
and determine whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that a present 
bilateral hearing loss and tinnitus is a 
result of active service.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

3.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




